Atkinson, J.
While the charge of the court may not have been in all respects technically accurate, it contained no error prejudicial to the rights of the accused, hut as -a whole, on the substantial issues involved, fairly submitted the law of the case. The verdict was undoubtedly as favorable to the accused as the evidence warranted, and this being so, it will not he set aside because of minor inaccuracies or immaterial errors at the tidal.

Judgment affirmed.

Toomer & Reynolds, L. A. Wilson, Estes <& WalJoer and J. I. Swmnerall, for plaintiff in error.
W. G.:Brantley, solicitor-general, contra.